
	
		III
		110th CONGRESS
		1st Session
		S. RES. 391
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Lugar (for himself,
			 Mr. Biden, and Mr. Dodd) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			December 13, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling on the President of the United
		  States to engage in an open discussion with the leaders of the Republic of
		  Georgia to express support for the planned presidential elections and the
		  expectation that such elections will be held in a manner consistent with
		  democratic principles.
	
	
		Whereas the Republic of Georgia, which is an emerging
			 democracy strategically located between Turkey and Russia, is an important
			 political and geopolitical ally of the United States;
		Whereas Georgia has made significant economic progress
			 since 2000, with an economic growth rate that now exceeds 9 percent on an
			 annual basis, and was named the top economic reformer in the world by the World
			 Bank in 2006;
		Whereas the Government of Georgia has been a leader in
			 addressing the proliferation of weapons of mass destruction under the
			 Nunn-Lugar Cooperative Threat Reduction Program;
		Whereas the Government of Georgia is working to become a
			 candidate for membership in the North Atlantic Treaty Organization (NATO) and
			 the European Union;
		Whereas the United States Government strongly supports the
			 territorial integrity of Georgia and works actively toward a peaceful
			 settlement of the Abkhazia and South Ossetia conflicts that might lead those
			 regions toward greater autonomy within a unified Georgia;
		Whereas the popular uprising in Georgia in 2003, the Rose
			 Revolution, led to the establishment of democracy in that country;
		Whereas opposition parties in Georgia engaged in
			 demonstrations lasting several days beginning on November 2, 2007;
		Whereas the President of Georgia, Mikheil Saakashvili,
			 declared a state of emergency on November 7, 2007, after which the country’s
			 main opposition television station, Imedi, was closed;
		Whereas Deputy Assistant Secretary of State Matthew Bryza
			 visited Georgia on November 10–11, 2007, and urged the Government of Georgia to
			 reopen its private television stations, stating on Georgian state television:
			 “A cornerstone of democracy is that all TV stations should remain
			 open.”;
		Whereas President Saakashvili ended emergency rule on
			 November 17, 2007, and announced presidential elections to be held on January
			 5, 2008;
		Whereas the Government of Georgia has announced the
			 reopening of the major opposition television station, Imedi;
		Whereas the Government of Georgia has invited
			 international election monitors to oversee the elections and thereby contribute
			 to greater international recognition of the Georgian political process;
			 and
		Whereas freedom of the press, freedom of political
			 expression, and a fair and impartial judiciary are among the most fundamental
			 tenets of democracy: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the President
			 should publicly state strong support for free and fair elections to be held in
			 Georgia on January 5, 2008, in accordance with democratic principles;
			 and
			(2)the Government of
			 Georgia, in order to restore faith in the democratic evolution of the
			 country—
				(A)must conduct free
			 and fair elections, without government interference; and
				(B)must permit all
			 independent media to remain open and report on the elections.
				
